Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

                DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 16-BG-838

                        IN RE CHRIS C. YUM, PETITIONER.

                      A Disbarred Member of the Bar of the
                      District of Columbia Court of Appeals
                          (Bar Registration No. 424602)

                        On Report and Recommendation
                   of the Board of Professional Responsibility
                                  (BDN 67-15)

(Argued May 23, 2017                                      Decided July 12, 2018)

      Chris C. Yum, pro se.

      William R. Ross, Assistant Disciplinary Counsel, Hamilton P. Fox, III,
Disciplinary Counsel, Jelani Lowery and Jennifer P. Lyman, Senior Assistant
Disciplinary Counsels, were on the brief, for respondent.

      Before GLICKMAN and BECKWITH, Associate Judges, and NEBEKER, Senior
Judge.

      PER CURIAM: On May 12, 2011, petitioner Christopher C. Yum was

disbarred by consent following his 2006 conviction for making a false statement in

violation of 18 U.S.C. §§ 2, 1001. In re Yum, 19 A.3d 367 (D.C. 2011) (per

curiam).   On June 14, 2015, he filed a petition for reinstatement, which
                                          2


Disciplinary Counsel opposed. The parties appeared before an Ad Hoc Hearing

Committee     (“Hearing    Committee”),       which   recommended      reinstatement.

Disciplinary Counsel took exception to the recommendation, and brought the

matter before this court. Following oral argument, we referred the matter to the

Board on Professional Responsibility (“Board”) for its recommendation as to

whether petitioner should be reinstated, and as to evidentiary issues related to

Board Rule 9.8. On December 22, 2017, the Board issued a report recommending

denial of the petition. For the reasons that follow, we deny the petition.



      “Although we place great weight on the recommendations of the Board and

Hearing Committee, this court has the ultimate authority to decide whether to grant

a petition for reinstatement.”    In re Sabo, 49 A.3d 1219, 1224 (D.C. 2012)

(quotation and citation omitted). A petitioner seeking reinstatement must prove by

clear and convincing evidence “(a) [t]hat the attorney has the moral qualifications,

competency, and learning in law required for readmission[,] and (b) [t]hat the

resumption of the practice of law by the attorney will not be detrimental to the

integrity and standing of the Bar, or to the administration of justice, or subversive

to the public interest.” D.C. Bar R. XI, § 16 (d)(1); In re Mance, 171 A.3d 1133,

1136 (D.C. 2017). We consider the following “Roundtree factors” in determining
                                        3


whether a petitioner has made these required showings: (1) the nature and

circumstances of the misconduct for which the attorney was disciplined; (2)

whether the attorney recognizes the seriousness of the misconduct; (3) the

attorney's conduct since discipline was imposed, including the steps taken to

remedy past wrongs and prevent future ones; (4) the attorney’s present character;

and (5) the attorney’s present qualifications and competence to practice law. In re

Roundtree, 503 A.2d 1215, 1217 (D.C. 1985).



      The first Roundtree factor is “of primary importance in considering the

petition for reinstatement.” In re Bettis, 644 A.2d 1023, 1028 (D.C. 1994). Here,

petitioner acknowledges the seriousness of remaining willfully blind to a false

statement in an INS application submitted on behalf of a client.        We apply

“heightened scrutiny” to the other Roundtree factors where, as here, petitioner’s

misconduct “is so closely bound up with [his] role and responsibilities as an

attorney.” See Sabo, 49 A.3d at 1224; In re Borders, 665 A.2d 1381, 1382 (D.C.

1995) (quotation omitted).    Because the Hearing Committee heard petitioner

testify, we, like the Board, accept its conclusion that he is genuinely remorseful

and recognizes the seriousness of his misconduct. Nevertheless, when viewed with

heightened scrutiny, the fourth and fifth Roundtree factors counsel against
                                           4


reinstatement and lead us to conclude that petitioner has failed to prove his fitness. 1



       “Under the fourth Roundtree factor, a petitioner is required to prove that

those traits that led to disbarment no longer exist and, indeed, that he is a changed

individual having full appreciation of the wrongfulness of his conduct and a new

determination to adhere to the high standards of integrity and legal competence

which the Court requires.” Sabo, 49 A.3d at 1232 (quotation omitted). In support

of this factor, petitioner testified to his reflections about his misconduct and

presented two character witnesses. The Hearing Committee viewed petitioner’s

testimony as “demonstrat[ing] that he is a changed individual,” but accorded little

weight to the character witnesses, finding that neither witness knew the details of

his misconduct. The Board found the evidence on this factor to be lacking, citing

the witnesses’ unfamiliarity with the misconduct. In his brief, petitioner contends

that the witnesses’ testimony demonstrates their familiarity with his misconduct,

and therefore deserves significant weight.



      A petitioner is “expected to put on live witnesses familiar with the

      1
         We find that petitioner’s post-discipline conduct weighs against
reinstatement, but focus our analysis on the fourth and fifth Roundtree factors,
which are stronger determinants of our judgment.
                                        5


underlying misconduct who can provide credible evidence of petitioner’s present

good character.” Sabo, 49 A.3d at 1232 (quotation and alteration omitted). We

concur with the Hearing Committee and Board that petitioner’s witnesses were

unfamiliar with the details of his misconduct. 2    Although petitioner provided

assurances of his new character, he offered no examples of post-discipline conduct

from which his personal growth can be reasonably inferred. Applying heightened

scrutiny, we deem the lack of evidence regarding petitioner’s present character to

weigh against reinstatement. See, e.g., In re Tinsley, 668 A.2d 833, 838 (D.C.

1995) (per curiam) (appending Board report) (petitioner failed to prove his present

good character where his two character witnesses lacked substantial knowledge

regarding his misconduct).



      As to the fifth Roundtree factor, the Hearing Committee found that

petitioner established his present qualifications and competence to practice law

because he attended a D.C. Bar course, adequately represented himself in these

reinstatement proceedings, and worked as a law clerk, translator, and document


      2
          Mr. Yi believed that petitioner’s misconduct related to attorney’s fees.
Ms. Osnos testified that petitioner’s misconduct arose from “miscommunications”
with a client and, later in the hearing, petitioner conceded that she did not know
“the details” of his conviction.
                                          6


reviewer after his disbarment. The Board cited petitioner’s failure to explain

whether his work required legal analysis or call witnesses who could testify to his

competence in the work he described.



      A petitioner’s post-disbarment legal work may demonstrate his competence

to practice.   See, e.g., Bettis, 644 A.2d at 1030 (petitioner established his

competence where he “worked as a law clerk . . . and improved his legal research

and writing skills”). However, like the Board, we deem significant petitioner’s

failure to explain whether his post-disbarment work required legal analysis or

otherwise improved his legal knowledge or skills. See, e.g., Tinsley, 668 A.2d at

838 (appending Board report) (petitioner failed to demonstrate his competence

where he provided no details concerning his legal teaching experiences). Nor did

petitioner call witnesses who could testify to the quality or nature of his work. See,

e.g., In re Stanton, 589 A.2d 425, 427 (D.C. 1991) (per curiam) (petitioner failed to

prove his competence where no supervisory lawyer testified to his work).

Applying heightened scrutiny, we find that the remaining evidence is too meager to

establish his competence to practice, and therefore conclude that this Roundtree

factor weighs against reinstatement.
                                          7


      For these reasons,3 the petition for reinstatement is denied.



                                So ordered.




      3
          Given our disposition, we need not address whether the Hearing
Committee should have considered the additional unfavorable evidence, proffered
by Disciplinary Counsel, related to petitioner’s conviction.